DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities:
On page 1, the status of co-pending applications should be updated.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 18, and 20, line 3, the limitation “generating, based one or more” renders the claim indefinite.  It is unclear which subset of images are utilized to generate a monochromatic image.
In claim 1, line 6, the limitation “displaying the displaying” renders the claim indefinite.  It is unclear if applicant intended to refer to a different type of display.
In claim 5, the limitation “causes the monochromatic image to be an average” renders the claim indefinite.  It is unclear what further step of the method is set forth, it is unclear if applicant intends to refer to a positive step of performing an “averaging” process to generate the desired image.  It is unclear how an image may be “caused to be an average”.
Furthermore, it is also unclear which “numerical values” are being averaged, or what a step of averaging would entail to “cause the monochromatic image to be an average”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-5, 17-18, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ishii (US 2009/0289200).
Ishii shows a method and system comprising: receiving images of a site captured at a same time by a camera ([0156]); generating, based one or more of the images, a monochromatic image (pseudo-black-and-white image; [0166], [0197], [0304]); generating, based on one or more of the images, an alternate image representative of an alternate imaging characteristic of the site (fluorescent image; [0166]); and displaying the displaying the monochromatic image combined with the alternate image, the alternate image being highlighted relative to the monochromatic image (fluorescent image superimposed monochromatic; [0166], [0197], [0304]).
Ishii also shows wherein the receiving of the images comprises receiving one or more visible color component images captured by the camera ([0164]); wherein the generating of the monochromatic image comprises using only one of the one or more visible color component images as the monochromatic image (fluorescent image superimposed on pseudo-color ordinary image signal, where the pseudo-color ordinary image will be a monochromatic image to highlight comparison with the fluorescent image; [0194]-[0197]); the one or more visible color component images comprises a first visible color component image and a second visible color component image ([0164]); and the generating of the monochromatic image comprises combining the first and second visible color component images ([0164]); wherein the combining of the first and second visible color component images causes the monochromatic image to be an average of the first and second visible color component images (the combination of the signals is considered an average; [0164]; wherein the alternate image comprises a fluorescence image ([0166]).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 6-15 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishii (US 2009/0289200) in view of Fulghum (US 2002/0161282; hereinafter Fulghum).
Ishii shows the invention substantially as described in the 102 rejection above.
Ishii fails to show wherein the receiving of the images further comprises receiving a non-visible image having wavelengths outside a visible spectrum and captured by the camera.  Ishii also fails to show wherein the generating of the monochromatic image comprises using the single visible color component image as the monochromatic image.
Fulghum discloses an autofluorescence imaging system for endoscopy.  Fulghum teaches wherein the receiving of the images further comprises receiving a non-visible image having wavelengths outside a visible spectrum and captured by the camera (infrared/IR or ultraviolet/UV, [0011], [0031], [0050]); wherein the generating of the alternate image comprises adding the non-visible image to one of the one or more visible color component images ([0034]); wherein the displaying of the monochromatic image combined with the alternate image comprises: sending the monochromatic image to a first visible color component output; sending the alternate image to a second visible color component output; and displaying the first and second visible color component outputs on a display (false color fluorescence overlaid onto grayscale visible image; [0034]); wherein the displaying of the monochromatic image combined with the alternate image further comprises: sending the monochromatic image to a third visible color component output; and displaying the third visible color component outputs on the display together with the first and second visible color component outputs (false color fluorescence overlaid onto grayscale visible image; [0034]); wherein the second visible color component output corresponds to a green color (red, green, blue [0062]); the receiving of the one or more visible color component images comprises receiving, on a first color component input, the first visible color component, and receiving, on a second color component input, the second visible color component; and the receiving of the non-visible image comprises receiving the non-visible image on a third color component input (autofluorescence imaging mode replaces blue light with UV; [0033]); further comprising directing an illuminator to simultaneously illuminate the site with: less than all visible color illumination components that make up visible white light, and a non-visible illumination component having wavelengths outside a visible spectrum ([0029], [0031]); wherein the images are captured by the camera while the illumination is illuminating the site ([0029], [0031]); wherein the receiving of the images comprises receiving a single visible color component image captured by the camera, a first non-visible image having wavelengths outside a visible spectrum and captured by the camera, and a second non-visible image having wavelengths outside the visible spectrum and captured by the camera (continuously updating image refers to collecting a plurality of images; [0034]); wherein the generating of the monochromatic image comprises using the single visible color component image as the monochromatic image ([0032], [0039], [0063]); wherein the generating of the alternate image comprises: adding the first non-visible image to the single visible color component image to generate a first alternate image; and adding the second non-visible image to the single visible color component image to generate a second alternate image (continuously updating image refers to collecting a plurality of images; [0034]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of Ishii to utilize light outside a visible spectrum as taught by Fulghum, as using light of additional wavelengths will allow for additional diagnostic information regarding the tissue to be collected.  Furthermore, it would have been obvious to have modified Ishii to generate the monochromatic image using a single visible color component image as the monochromatic image as taught by Fulghum, as Fulghum illustrates that it is known to process the data using the typical R,G,B video channels of the endoscope, and one of ordinary skill in the art would recognize that any of the acquired data may be assigned to any of the available video channels, depending on preference and the availability of the channels.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishii (US 2009/0289200) in view of Fulghum (US 2002/0161282; hereinafter Fulghum) as applied to claim 15 above, and further in view of Haisch et al. (US 2004/0109231; hereinafter Haisch).
Ishii fails to show a stereoscopic display.
Haisch discloses a fluorescence microscopy system.  Haisch teaches a stereoscopic display for displaying fluorescence type images ([0064], [0067], [0071]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the combined invention of Ishii and Fulghum to utilize a stereoscopic display as taught by Haisch, as the stereoscopic display will provide for an easier to interpret view for the physician. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/           Primary Examiner, Art Unit 3793